The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth insection 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, and 5-10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Marsh (U.S. Pub. No. 2004/0003403) in view of Bentolila et al.  (U.S. Pub. No. 2003/0101451 A1)
With respect to claim 2, Marsh discloses a system for displaying video asset information to a user (i.e. “content description metadata can typically by generated by many different sources (e.g., movie Production Company, movie critics, television production companies, individual viewer, etc.)” (0140)), said system comprising: 
	a receiver configured to receive, form a network, information, information associated with video assets available from a plurality of different video asset sources (i.e. “content description metadata can typically by generated by many different sources (e.g., movie production company, movie critics, television production companies, individual viewer, etc.)” (0140))), wherein the information comprises at least one image associated with each video asset of the plurality of video assets (i.e., “The content folder is associated with a particular piece of content and, hence, is associated with an MCID that identifies the content. Within the content folder, many different types of metadata can be collected. For example, the content folder can include, without limitation, a content description file that describes the content (an example of which is provided below), and files associated with any artwork that might be associated with the content, actor pictures, thumbnail images, screen shots, video trailers, and script text files, to name just a few. The content folder can also contain the actual content itself, such as a digitally encoded program or movie” (0138))
extract, from the information, metadata associated with the video assets available from the plurality of video asset sources (i.e. “media content description system 204 stores media content description metadata associated with a plurality of metadata categories and store metadata” (0125)), or see fig. 1, content description metadata 102) (or “Each piece of metadata is typically tagged with its source,  this allows update, but also allows stack ranking decision to be made based on different provider trust levels for each metadata category” (0057) and Examiner asserts that each piece of metadata is typically tagged with it source and it is inherent that Marsh discloses extract technique in order to have metadata, further, fig. 3 shows clear the metadata are extracted and category and “each piece of metadata being tagged with the identifier of the provider, each entry can also have a day/time stamp.  This is the DateTime attribute” (0059)), wherein the metadata is grouped into at least one metadata category (i.e. “media content description system 204 stores media content description metadata associated with a plurality of metadata categories and store metadata” (0125)), or see fig. 1, content description metadata 102); wherein the metadata indicates at least one metadata category (i.e., “The different types of content description metadata can include, without limitation, the director or producer of the content, actors in a program or movie, story line, ratings, critic opinions, reviews, recommendations, and the like.”(0034) and “Each piece of metadata is typically tagged with its source. This allows updates, but also allows stack ranking decisions to be made based on different provider trust levels for each metadata category. Each metadata provider is allocated an MSI. The MSI numbers, and details of the different providers, together with their pecking order for the different metadata categories, are defined in a separate table. In the InstanceSchedule metadata file it is sufficient to just have the numeric source provider numbers (MSIs) against each entered item” (0057) or “Preference data specifies the significance of a metadata category with which it is associated” (0066)).
The receiver further configured to receive, form a client device, data associated with user preferences, 
a memory device configured to store the data associated with user preferences and the metadata (fig. 3 shows content Folder (MCID) contents metadata and user preference, further, McCosky et al. discloses at fig. 14 the database 501 contents the user profile and Aggregator local database 501 content metadata); 
The receiver further configure to receive, from the computing device, a request the plurality of video assets for video assets having metadata matching selected metadata category (i.e., “For clients that are “thick” and support a database querying engine (such as SQL engine), complex querying can be utilized locally on the client.  In this case, certain files (such as the content description file) within the content folder can be read into the client’s database and request for program information can be sent from the EPG application to the dataset engine for execution” (0152) and “the client device will typically have a number of these content folder without the associated content.  When the content is acquired by client, as by being broadcaster or downloaded (for example in a personal video recorder application), the content itself can be added to the content folder so that individual content folders now contain not only pertinent metadata, but the corresponding content as well” (0155) and  “Assume a user just watched news, and he PDE must calculated the most preferred program in the EPG to suggest for viewing” (0235)(Examiner asserts that in order user to watch news, the user has to input to EPG to search the channel, for particular, the new channel such cnn, Fox, etc and It is the “a request to search the plurality of video assets for video assets having metadata matching a select metadata category” as claimed invention (preferred program in the EPG is the metadata as claimed invention and are determined by the preference determination engine (PDE) and it is the user profiles. )  Further, the metadata category of claimed invention is “contextual behavioral profiling system determines the user’s monitor behavior a content preferences, and the system may be continually updated with user information” (abstract))
Send, to the computing device, the search results to the client device to enable display of the search result (i.e., “the client device will typically have a number of these content folder without the associated content.  When the content is acquired by client, as by being broadcaster or downloaded (for example in a personal video recorder application), the content itself can be added to the content folder so that individual content folders now contain not only pertinent metadata, but the corresponding content as well” (0155))
However, Marsh does not explicitly disclose the receiver further configured to receive, from the computing device, a usage data associated with the computing device 
receive, from at least one server, demographic data associated with at least one user of the computing device, 
generate, based on the received usage data and the received demographic data, a profile associated with the computing device
receive, from the computing device, a request the plurality of video assets for video assets for video assets having metadata matching selected metadata category
But Bentolila et al. (U.S. Pub. 2003/0101451 A1) discloses the receiver further configured to receive, from the computing device, a usage data associated with the computing device (i.e., “method for behavioral model clustering in TV usage and targeted advertising and preference programming, which overcomes the above-mentioned disadvantages of the heretofore-known devices and method of this general type” (0011) and “programed to establish content preferences by combining metadata information with the contextual transition behavior profile, and to build a relational knowledge based with association between the user’s behavior, demographics, and program content preferences.  The preference engine is programed to model patterns of usage behaviors with a behavioral model into a behavioral data” (0025))
receive, from at least one server, demographic data associated with at least one user of the computing device (i.e., “a device for provide to the one or more users the program content in accordance with the user’s demographic information and with the contextual transition behavior profile” (0023) and “a demographic cluster knowledge base acquirer receiving behavioral data of the user and outputting a knowledge base in form of a transition matrix with weight sets, the transition matrix predicting a demographic group of the user” (0028)  and “the demographic cluster knowledge based acquirer and the program content generating module are software modules each adapted to be stored on a machine readable medium in the form of the plurality of processor-executable instruction” (0032, 0035) or fig. 1 shows historical viewing data resource with demographic information and real-time feedback of viewer’s action with demographic and performance information ), 
generate, based on the received usage data and the received demographic data, a profile associated with the computing device (i.e., “a demographic cluster knowledge base acquirer receiving behavioral data of the user and outputting a knowledge base in form of a transition matrix with weight sets, the transition matrix predicting a demographic group of the user” (0028) and “The global profile represents demographic cluster information of the viewer in terms of the statistical state machine transition models.  The invention provides for TV user profile data prediction and modeling: the resultant behavioral metric tend to uniquely characterize individuals, and their preferences” (0037))
receive, from the computing device, a request the plurality of video assets for video assets for video assets having metadata matching selected metadata category (i.e., “The system is enabled to present a complete program sequence to the viewer based on the preference determination and stored programming” (abstract))
the processor configured to generate search results based on the metadata and the profile associated with the computing device (i.e., “The system is enabled to present a complete program sequence to the viewer based on the preference determination and stored programming” (abstract))
a processor configured to generate search results based on the stored metadata and stored data associated with user preferences (fig. 9 shows search results based on metadata (targeting metadata)), and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marsh et al’s invention to have Bentolila et al.’s feature to reduces target performance in on-demographically classifiable consumer and inferring accuracy for the stated purpose has been well known in the art as evidenced by the teaching of Bentolila et al.  Further, both references teach the same field such as distribution the media, metadata.
With respect to claim 3, Marsh discloses wherein the at least one image comprises a video or still (i.e., “is associated with an MCID that identifiers the content” (0138) and “Content description metadata can typically be generated by many different source” (0140)).
With respect to claim 5, Marsh discloses  further comprising: the receiver further configured to receive a selection, from the client device, indicating which video asset sources from which to receive information (i.e., “the user might receive one filter token that asks for movies that have been made some time in the last three years…then the EPG display will contain just information on the recent movies that star those actors” (0252 and (i.e., “A media content description system (such as system 204 in FIG. 2) can store content description metadata from the multiple sources and can make the content description metadata available  to users via one or more servers or other content distribution systems” (0140) and (i.e., “is associated with an MCID that identifiers the content” (0138) and (Examiner asserts that user can use the filter token to obtained a same video from a different source (0252) and “This representation contains only an abbreviated selection of attributes and attribute value” (0178) or 0225.).
With respect to claim 6, Marsh discloses wherein the at least one image is sent to the device (230) (fig. 2) with the search result (i.e., “content folder is associated with a particular piece of content…MCID that identifiers that content…files associated with any artwork that might be associated with the content, actor pictures, thumbnail images, screen shots, video trailers and script text files" (0138) and “A particular client device 212 can be coupled to any number of television 230 and/or similar device that can be implement to display or otherwise render content” (0132)).
 With respect to claim 7, Marsh discloses wherein the at least one metadata category includes actor, director, genre, sport, league, team, player or school ((i.e. “media content description system 204 stores media content description metadata associated with a plurality of metadata categories and store metadata” (0125)), or see fig. 1, content description metadata 102 and (i.e., “director”, “Critic Options”, “Actors”, “Ratings”. etc. (fig. 1)).
With respect to claim 8, Marsh discloses video asset source include VOD, PVR, contemporaneous or future broadcast video and website source (i.e., “For example, instance description metadata can include the day, time and television channel on which a particular movie or television program will be broadcast”(0035) , “purchase it from a video on demand offer” (0107), “when the content tis acquired by the client, as by being broadcast, or downloaded,(for example in a personal video recorder application)” (0155), “content that is to be broadcast up to a couple of weeks into the future” (0214) and “the filer tokens can be received from third parties such as web services or various web sites sponsored by other” (0276)).
With respect to claim 9, Bentolila et al. discloses wherein the data associated with user preferences includes viewing history information (“abstract)).
With respect to claim 10, Marsh discloses wherein the at least one server is associated with an external data source (fig. 5 shows server 500).
Claim 4 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Marsh (U.S. Pub. No. 2004/0003403), Bentolila et al.  (U.S. Pub. No. 2003/0101451 A1) and further in view of Decasper et al. (U.S. Pat. 7,035,907 B1). 
With respect to claim 4, Marsh discloses wherein the at least one image comprises a video (fig. 3 shows thumbnail image comprises a video) but Marsh and Bentolila do not explicity disclose video that is downloaded based on bandwidth availability in the network.  However, Decasper et al. discloses video that is downloaded based on bandwidth availability in the network (i.e., “ combining this information with information about the average size of certain types of objects and the availability of bandwidth to any given site allows a determination to be made as to when to begin checking a site for new or updated content to ensure such content is available locally at the time it is likely to be accessed. If bandwidth is available (e.g., during the night), then the system (e.g., the master controller, client, etc.) can check for updates more frequently.” (col. 16, lines 47-55)).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Marsh and Bentollila et al’s invention to have Decasper et al.’s feature to provision for sufficient bandwidth for the stated purpose has been well known in the art as evidenced by the teaching of Decasper et al.  Further, both references teach the same field such as distribution the media, metadata.

With respect to claims 11-21, the claims 11-21 are rejected as claims 2-10 above since the claims 11-21 are similar to claims 2-10 but different form.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of Patent No. 9,396,212.  Although the conflicting is not patentably distinct from each other because since the claims of the Patent No. 9,396,212 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. 
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,404,437.  Although the conflicting is not patentably distinct from each other because since the claims of the Patent No. 10,404,437 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. 
Citation of Pertinent References

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Sull et al.  discloses Method and Apparatus for fast metadata generate, delivery and access for live broadcast program, U.S. Pub. No. 2003/0177503 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mohmoudi can be reached on (571)272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HUNG T VY/
Primary Examiner, Art Unit 2163
September 22, 2022